DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (JP 05105705).
	In the abstract, Miyake et al. teach a polymerizable aqueous solution containing a water soluble unsaturated monomer, a crosslinking agent and a deliquescent inorganic salt (e.g. MgCl2 or CaCl2).  , which was added to a fibrous substrate and then polymerized.
2 solution (over 40% based on the weight of the monomers) 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.  It is noted that the claims are to the actual composition, and not any intended use recitation.

Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (JP 05103944 or JP 05105704).
	In the abstract of 05103944, Harada et al. teach a polymerizable composition comprising a water-soluble unsaturated. Monomer, exemplified by 360 pts.wt. of Na acrylate soln., 34 pts.wt. of acrylic acid, which is nonionic and contains a hydrophilic group, a crosslinking agent exemplified by methylene bisacrylic amide (a methacrylate monomers), which is also non-ionic and contains a hydrophilic group, and a deliquescent inorganic salt exemplified by 450 pts.wt. of 37% MgCl2 (over 40% based on the weight of the monomers).
	
	In the abstract JP 05105704, Harada et al. teach polymerizing a component containing a water-soluble unsaturated monomer and a crosslinking agent in the presence of a deliquescent inorganic salt.	The monomers in the compositions are sodium (meth)acrylic acid and/or (meth)acrylamide, the crosslinking agent exemplified by methylenebisacryl amide , exemplified by 360 pts. (wt.) of 37 % sodium acrylate aq. soln., 34 pts. of acrylic acid, 0.03 pt. of methylene bisacrylamide.  The deliquescent inorganic salt is exemplified 450 pts. of aq. 37% MgCl2 solution (over 40% based on the weight of the monomers).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE